Filed 10/31/13 P. v. Barrow CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F065606

                   v.                                                    (Super. Ct. No. BF138534B)

ALEXIS DANIELLE BARROW,                                                              OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John S. Somers,
Judge.
         Francine R. Tone, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Levy, Acting P.J., Poochigian, J., and Franson, J.
       Appellant, Alexis Danielle Barrow, was convicted after a bench trial of possession
of methamphetamine (Health & Saf. Code, § 11377, subd. (a)). Following independent
review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                       FACTUAL AND PROCEDURAL HISTORY
       On September 14, 2011, at around 10:00 p.m., Bakersfield Police Officer Nicole
Shihrer contacted Barrow at the Tropicana Hotel. Officer Shihrer asked Barrow if she
was on probation with search terms and she responded that she was, which Shihrer
confirmed with a records check. Shihrer did a patdown search of Barrow in a motel room
and did not find anything. Shihrer noticed Barrow was extremely nervous, fidgety, and
shaking and when Shihrer asked Barrow to stand up to be searched again, she began
shaking her right leg. This indicated to Shihrer that Barrow might be trying to remove
narcotics from her person or drop them from inside her pant legs. Shihrer then took
Barrow into a bathroom, searched her a second time, and located a hard object by her
right knee. As Shihrer manipulated the object to see what it was, a yellow ziplock bag
containing several individual baggies of methamphetamine fell out of the bottom of her
pant leg.
       On October 6, 2011, the district attorney filed an information charging Barrow
with possession of methamphetamine and a prior prison term enhancement (Pen. Code,
§ 667.5, subd. (b)).
       On December 27, 2011, defense counsel filed a motion to suppress.
       On January 4, 2012, defense counsel filed a motion to disclose the identity of a
confidential informant.
       On March 15, 2012, at the request of the defense, the motion to disclose the
identity of a confidential informant was dropped from the calendar.
       On April 23, 2012, Barrow waived her right to jury trial.



                                            2
       On April 24, 2012, the court conducted a bench trial in this matter during which it
also heard the defense’s motion to suppress. At the conclusion of the trial the court
denied the motion to suppress and it found Barrow guilty of possession of
methamphetamine. Additionally, the court granted the prosecutor’s motion to dismiss the
prior prison term enhancement. The court then heard and denied the defense’s motion to
reduce Barrow’s possession of methamphetamine conviction to a misdemeanor.
       On May 30, 2012, Barrow waived her right to be placed on Proposition 36
probation.
       On June 20, 2012, the court placed Barrow on probation for three years on
condition that she serve the first six months in local custody and it ordered her to
participate in a drug and alcohol program approved by the probation department. The
court also awarded Barrow three days of presentence custody credit.
       Barrow’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Barrow has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3